Citation Nr: 1603592	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  05-31 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for a low back disability.



ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 



INTRODUCTION

The Veteran served on active duty from January 1963 to September 1990. 

This case comes to the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).

This case was remanded for further development in December 2007 and April 2010.   
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran's records are now encompassed completely in Virtual VA and Veterans Benefits Management System (VBMS) electronic files.


FINDING OF FACT

A low back injury was not manifest in service, arthritis was not manifest to a compensable degree within one year of separation from active duty and is not otherwise attributable to active service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated during service and arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA) 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issue decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in January 2004 and February 2010, VA advised the Veteran of the information and evidence needed to substantiate the claims.  The letters provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records/VA examinations, and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

ANALYSIS 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Arthritis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

The Veteran appeals the denial of service connection for a low back disability.  After weighing the evidence, the Board concludes that the more probative evidence is against the claim.  To that end, although treatment records during service are devoid of any showing of complaints, treatment and/or diagnoses for the back, the Veteran reported recurrent back pain during his September 1990 separation examination.  The spine, other musculoskeletal, was shown to be normal, however, during several periodic examinations during service.  There is also no evidence that arthritis was compensably disabling within a year of the appellant's separation from active duty.  

Rather, the record discloses objective evidence of back problems years post service.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that weighs against a claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

In a July 2004 private examination, the Veteran was diagnosed with degenerative lumbar spinal column syndrome with spondylosis deformans and compression of the ischiocrural musculature.  The case history noted that the Veteran has had back pains which have recently radiated into the right leg and that the cause of the pain was many years of parachuting as well as lifting and carrying heavy loads during his service in the US Army. 

In a February 2009 independent medical evaluation, it was noted that a review of the claims file found no entry about any back complaints or any treatment for any back complaints throughout active military service and that the retirement examination in September 1990 does not list any back examination results or diagnosis.  Significant lower back complaints, he stated, are documented to have started in 1993 three years after active service though.  The examiner found that it would be mere speculation to attempt any causal link to events during his active military service.  

In a November 2011 VA opinion, the VA examiner noted that she did not find any entry in the Veteran's claims file "about any whatsoever back condition any treatment for back pain or that he ever had been seen for back pain during service or at least shortly after active service."  The first medical documentation of back pain, she stated, was three years after retirement from active service in November1993.  At that time it was reported to have been of 3 weeks duration.  Mechanical back pain was diagnosed.

Even though he had been reportedly on jump status in 1971/1972 the examiner stated the records are absolutely silent for any subjective back complaints until his retirement physical in September 1990.  During that same physical no pathology found along the spine was noted and no back diagnosis was established she stated.  The VA examiner further noted that the 2009 CT scan of the lumbar spine revealed no whatsoever trauma residuals.  In particular, there were no fractures, spondylolisthesis or spondylolysis.  All noted changes, she stated, were just degenerative of nature (slight degenerative disc disease, slight spondylarthritis, some ventro lateral and slight retro spondylosis and these all were not greater than average for the Veteran s age).  The VA examiner could not see any plausible causal link between the Veteran's 2009 back condition and his active duty activities.  

The Board is mindful of the history documented in the July 2004 private examination but notes that while a history provided by the Veteran was noted, an opinion was not rendered linking the Veteran's back disability to his service.  The Board has reviewed the service examination reports, to include the final separation examination, VA medical records, the VA examinations and private treatment records of file.  These records do not include any opinion linking the Veteran's low back disability directly to service.  There is no competent evidence or opinion that the Veteran's disability is related to his military service and the Veteran has not presented any such opinion.  Rather, the November 2011 VA examiner could not see any link that the Veteran's 2009 back condition was causally related to his active duty activities.  The VA medical opinion is persuasive and warrant being assigned great probative weight.  The opinion was rendered by a medical professional with the expertise to opine on the matter at issue in this case.  In addition, the examiner addressed the Veteran's contentions and based her opinion following a review of the claims folder.  It was specifically noted that current back pathology found did not show indications of trauma.

In sum, the most probative evidence of record is against finding that the Veteran's low back disability is directly related to service and against a finding that arthritis was compensably disabling within a year of separation from active duty.  In making this decision the Board notes that the Veteran is competent to report back problems and the circumstances surrounding such.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), in this case the etiology of his low back disability falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377  (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Hence, the appellant is not competent to address the etiology of any current low back disorders.  

For the reasons stated above, service connection is denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a low back disability is denied. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


